Title: General Orders, 10 May 1783
From: Washington, George
To: 


                  
                     
                      Saturday May 10th 1783.
                     Parole Portsmouth.
                     Countersigns  Exeter—Hampton
                  
                  For the day tomorrow Brigr Genl Stark
                  Br Qr Master 2d Massa. Brigd.
                  The 7th Massa. regt gives the Guards & the 1st the fatigues tomorrow.
                  The officers composing the Court of which Colonel H. Jackson is president and those of the board whereof Brigadier Genl Greaton is President are to do duty in the Line untill further orders.
               